In re: Ophelia Dobbins applying for writs of certiorari, mandamus, prohibition and review.
.The application is denied. The trial judge did not abuse his discretion in denying a stay of the proceedings. Applicant has an adequate remedy for review in the event of her conviction. This Court will not interfere with orderly proceedings in the trial court and exercise its supervisory jurisdiction save in cases where there is palpable error in the ruling complained of, and then only if irreparable injury will ensue. No such showing is made here.